UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6554


KELLY HALE,

                  Petitioner - Appellant,

             v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00791-MHL)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelly Hale, Appellant Pro Se. James Robert Bryden, II, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Kelly    Hale    seeks       to   appeal      the     magistrate        judge’s *

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues       a    certificate        of       appealability.                See     28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent       “a   substantial          showing       of       the    denial    of     a

constitutional           right.”         28    U.S.C.         § 2253(c)(2)         (2006).        A

prisoner         satisfies        this        standard         by     demonstrating            that

reasonable         jurists       would    find         that    any     assessment         of     the

constitutional           claims    by    the       district     court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have independently reviewed the record and conclude that Hale

has not made the requisite showing.                             Accordingly, we deny a

certificate         of    appealability            and    dismiss         the    appeal.          We

dispense         with     oral    argument         because       the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                      DISMISSED

        *
        Hale consented to proceed before                              a    magistrate          judge
pursuant to 28 U.S.C. § 636(c) (2006).


                                                   2